             Case 1:20-cv-00439-KRS Document 9 Filed 08/06/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


WINSOME MARJORIE THOMPSON,

                Plaintiff,
       vs.                                            CIV No. 20-00439-KRS

ANDREW SAUL,
Commissioner of Social Security,

                Defendant.
                                  ORDER GRANTING EXTENSION

       THIS MATTER having come before the Court upon Defendant’s Unopposed Motion for

Extension of Time to File the Electronic Certified Administrative Record and Answer to

Plaintiff’s Complaint (Doc. 6), it being stated that Plaintiff concurs in the granting of the motion,

the Court having read the motion and being fully advised in the premises finds that there is good

cause for granting the motion.

       IT IS THEREFORE ORDERED that Defendant is granted through September 30, 2020,

to file his answer or otherwise respond to Plaintiff’s Complaint.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
